Case: 20-60754      Document: 00516274577        Page: 1     Date Filed: 04/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 11, 2022
                                  No. 20-60754
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   Nelson Contreras Martinez, also known as Nelson
   Contreras,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A205 470 794


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Nelson Contreras Martinez petitions for review of the Board of
   Immigration Appeals’s decision denying him withholding of removal. For the
   following reasons, the petition is denied.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60754      Document: 00516274577          Page: 2   Date Filed: 04/11/2022




                                    No. 20-60754


                                         I.
          Nelson Contreras Martinez is a Honduran male who was a junior gang
   associate of the 18th Street gang until 2005. That year, Contreras Martinez
   left the gang because he gave details regarding the gang’s activities to the
   local police and the gang demanded that he harm his father in order to
   become a full-fledged member. Thereafter, he fled Honduras and came to
   the United States. In 2012, immigration officers detained Contreras Martinez
   after he was convicted of assault. The Department of Homeland Security
   filed a Notice to Appear with the Immigration Court, and during those
   proceedings, Contreras Martinez conceded removability but sought
   withholding of removal.
          Contreras Martinez claimed he was entitled to withholding of removal
   because he would be a victim of persecution in Honduras due to his
   membership in a particular social group—Hondurans who refused to follow
   gang-initiation orders. He further sought protection under the Convention
   Against Torture (“CAT”). The Immigration Judge (“IJ”) denied his
   requests. The IJ found that Contreras Martinez did not successfully allege
   membership in a particular social group and, even if he did, he failed to show
   that his fear of future persecution had a nexus to that social group. The IJ
   further found Contreras Martinez could not show that he would be subjected
   to torture sanctioned by a public official, and thus, could not obtain CAT
   relief. The Board of Immigration Appeals (“BIA”) adopted the IJ’s decision
   and dismissed the appeal, finding a lack of nexus between Contreras
   Martinez’s fears and former gang membership. Contreras Martinez now
   petitions for review.
                                        II.
          “When . . . the BIA affirms the immigration judge and relies on the
   reasons set forth in the immigration judge’s decision, this court reviews the




                                         2
Case: 20-60754      Document: 00516274577          Page: 3   Date Filed: 04/11/2022




                                    No. 20-60754


   decision of the immigration judge as well as the decision of the BIA.” Ahmed
   v. Gonzales, 447 F.3d 433, 437 (5th Cir. 2006). Questions of law are reviewed
   de novo; but factual findings are reviewed for substantial evidence. Gjetani v.
   Barr, 968 F.3d 393, 396 (5th Cir. 2020). Substantial evidence review
   “requires only that the [BIA’s] conclusion be based upon the evidence
   presented and that it be substantially reasonable.” Carbajal-Gonzalez v. INS,
   78 F.3d 194, 197 (5th Cir. 1996) (quoting Wilson v. INS, 43 F.3d 211, 213 (5th
   Cir. 1995)). Thus, reversal is proper only if the petitioner shows “that the
   evidence was so compelling that no reasonable factfinder could conclude
   against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009) (citing INS v.
   Elias-Zacarias, 502 U.S. 478, 483-84 (1992)).
                                        III.
          To be eligible for withholding of removal, the petitioner must show
   that his “life or freedom would be threatened in the country of removal
   because of [his] . . . membership in a particular social group.” Shaikh v.
   Holder, 588 F.3d 861, 864 (5th Cir. 2009). Despite Contreras Martinez’s
   arguments to the contrary, we have held that membership in a social group
   must be “at least one central reason” for the petitioner’s persecution. Id.
   (quoting 8 U.S.C. § 1158(b)(1)(A)). This means the social group cannot be
   “incidental, tangential, superficial, or subordinate to another reason for
   harm.” Id. (quoting Matter of J-B-N & S-M-, 24 I. & N. Dec. 208, 212 (BIA
   2007)). When it is found that a petitioner’s persecution is due to a personal
   vendetta against the petitioner rather than due to the petitioner’s
   membership in a social group, there is no nexus connecting the membership
   to the persecution, and the petitioner fails to qualify for withholding of
   removal. Martinez Manzanares v. Barr, 925 F.3d 222, 227-28 (5th Cir. 2019).
          The BIA and IJ found that Contreras Martinez’s fear of persecution
   was not due to his being a Honduran who refused gang-initiation orders, but




                                         3
Case: 20-60754     Document: 00516274577           Page: 4   Date Filed: 04/11/2022




                                    No. 20-60754


   rather was due to the gang’s criminal self-interests in protecting its
   operations from Contreras Martinez after he reported gang activities to the
   police and protected his father, who worked as a security guard. The BIA’s
   conclusion is supported by the evidentiary record, which may be read to show
   Contreras Martinez’s fear was based on his own actions rather than mere
   membership in a group. Thus, the BIA’s conclusion was substantially
   reasonable.
          The BIA also did not err when it denied CAT relief to Contreras
   Martinez. To obtain CAT relief, the record must support that a petitioner
   would have been tortured “by, or at the instigation of, or with the consent or
   acquiescence of, a public official . . . or other person acting in an official
   capacity.” 8 C.F.R. § 1208.18(a)(1). Here, substantial evidence supports the
   BIA’s conclusion that the petitioner was unlikely to experience torture
   sanctioned by the Honduran government, given that the petitioner admitted
   to having no particular fear of any Honduran official or entity. Martinez
   Manzanares, 925 F.3d at 228-29 (finding substantial evidence supported
   rejection of CAT petition when petitioner could not show prior torture by
   government officials).
                                        IV.
          For the foregoing reasons, the petition for review is DENIED.




                                         4